DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The primary reason for the allowance of the claims in this case is the inclusion of: a station for conducting an infant car seat challenge test, where the station includes first and second portions, where the first portion has an open-top receptacle and a resilient cushion coupled to the open-top receptacle, where the resilient cushion has a sloped top surface that is sloped towards a first side of the open-top receptacle, the resilient cushion is adapted to support an infant car seat; and the second portion includes a platform positioned above said open-top receptacle for supporting an electronic display in combination with other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2011/0113555 issued to Smith teaches of a transporter for a child’s seat, but Smith does not show or suggest a resilient cushion with a sloped top surface for supporting an infant seat in an infant car seat challenge test.
U.S. Patent Publication No. 2017/0258244 issued to Waldman et al. teaches of chair for supporting a child’s seat.

U.S. Patent Publication No. 2013/0158339 issued to Cipriano et al. teach of an infant care table.
U.S. Patent Publication No. 2010/0122414 issued to Shah teaches of a pediatric examining table.
U.S. Patent No. 5,509,810 issued to Schertz et al. teach of an infant care table that includes an electronic display.
U.S. Patent No. 3,016,275 issued to Grant teaches of a medical examination table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618